Title: From Thomas Jefferson to Benjamin Henry Latrobe, 14 October 1806
From: Jefferson, Thomas
To: Latrobe, Benjamin Henry


                        
                            Sir
                            
                            Washington Oct. 14. 06. 
                        
                        Mr. Munroe has just communicated to me a statement by which it appears that there remained but 17,000. D. in
                            the treasury of the monies appropriated for the South wing of the Capitol, of which sum I have now given him a warrant for
                            10,000. D. so that no more than 7000. D. remain subject to future draughts. I mention this, as it renders it necessary
                            that not another Dollar may be expended or contracted for but for such articles as are of the most indispensable
                            necessity. Accept my salutations & respects.
                        
                            Th: Jefferson
                            
                        
                    